Citation Nr: 0918008	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from June 1974 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In October 2008, the Board remanded the Veteran's increased 
rating claim to the RO, through the Appeals Management Center 
(AMC) in Washington, D.C., for further evidentiary 
development.  After completing the requested actions and 
continuing to deny this issue, the AMC returned the Veteran's 
appeal to the Board.  


FINDINGS OF FACT

1.  Throughout the current appeal, the Veteran's PTSD has 
been manifested by suicidal ideation, excessive anger, 
neglect of personal appearance and hygiene, mild depression, 
mild anxiety, and a blunted affect.  

2.  At no time during the current appeal, however, have 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting); and inability to establish and maintain 
effective relationships been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
(DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Initially, by a March 2002 rating action, the RO granted 
service connection for PTSD (50 percent, effective from June 
4, 2001).  The Veteran has perfected a timely appeal with 
respect to the 50 percent rating assigned to his PTSD.  This 
disability remains so evaluated.  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).  

A 70 percent rating will be granted with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  

A GAF score of 41 to 50 is illustrative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 51 to 60 is reflective of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

During the current appeal, the Veteran underwent several VA 
psychiatric examinations.  In addition, over the past several 
years, he has received almost monthly outpatient treatment 
for his PTSD.  

Throughout the appeal, the Veteran has asserted that the 
symptomatology associated with his service-connected PTSD is 
more severe than is shown by the currently-assigned 
50 percent rating for this disability.  In particular, he 
complains of much anxiety, shakiness, shortness of breath, 
interrupted sleep, occasional nightmares, night sweats, 
excessive anger, frequent feelings of depression, feelings of 
hopelessness and of being trapped, excessive thinking and 
ruminations, crying spells at times, suicidal ideation, 
occasional panic attacks, and some startle responses.  

Such complaints have resulted in the assignment of various 
GAF scores, including 41, 45, & 47 (on at several VA 
outpatient treatment sessions conducted between December 2005 
and August 2008).  These scores are reflective of serious 
symptomatology and serious impairment in social and 
occupational functioning.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  Further, following an 
October 2005 VA PTSD examination, the examiner assigned a GAF 
score of 40 and, in so doing, explained that the Veteran's 
symptoms were moderately severe.  Psychiatric evaluations 
completed during the current appeal reflect a lack of oral 
hygiene, a disheveled appearance, mild depression, mild 
anxiety, and a blunted affect.  

However, the Veteran has also denied any violence or any 
obsessive-compulsive traits or rituals.  He reports generally 
getting along well with his wife, whom he has been married to 
for over 13 years, and having a generally satisfactory 
relationship with his two stepchildren.  Although he tries to 
avoid public places and crowds, he admits that he is able to 
tolerate such situations.  

Further, the multiple psychiatric evaluations completed 
during the current appeal have demonstrated a pleasant and 
cooperative attitude, speech which is normal to pressure and 
volume, loquaciousness, normal thought processes (which were 
organized, rational, and relevant), good communication 
skills, orientation in all spheres, intact recent and remote 
memory, good insight and judgment, and no unusual behaviors, 
unusual motor activity, hallucinations, delusions, overt 
psychotic symptoms, unusual thought content, homicidal 
ideation, or concentration deficits.  

Based on this symptomatology, the October 2008 VA examiner 
assigned a GAF score of 55, which is reflective of moderate 
symptomatology and moderate difficulty in social and 
occupational functioning.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  Indeed, the examiner 
specifically concluded that the impairment resulting from the 
Veteran's PTSD was moderate.  [These conclusions were also 
reached by the examiner who conducted the VA PTSD examination 
in November 2003.]  

Clearly, as this evidence illustrates, the Veteran has 
exhibited suicidal ideation, excessive anger, neglect of 
personal appearance and hygiene, mild depression, mild 
anxiety, and a blunted affect.  Significantly, however, at no 
time during the current appeal have obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships 
been shown.  38 C.F.R. § 4.130, DC 9411 (2008).  

Based on this evidentiary posture, the Board concludes that 
the Veteran's PTSD is manifested by no more than moderate 
symptomatology.  There is, therefore, no basis to award a 
disability rating greater than the currently-assigned 
evaluation of 50 percent for this disability.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable.  Hence, the appeal is denied.  

In reaching this decision, the Board has considered the lay 
statements of record.  The Veteran is competent to report 
symptoms (such as those associated with his service-connected 
PTSD) because such actions come to him through his senses 
and, as such, require only personal knowledge rather than 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to identify a specific 
level of disability of this disorder-according to the 
appropriate diagnostic code.  See Robinson v. Shinseki, 
No. 06-0164 (March 3, 2009).  6 Vet. App. 465, 470 (1994).  

Such competent evidence-concerning the nature and extent of 
the Veteran's service-connected PTSD-has been provided by 
the medical personnel who have examined him during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.  As 
such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (interest in the outcome of a proceeding may affect 
the credibility of testimony).  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an evaluation in 
excess of 50 percent for the service-connected PTSD is not 
warranted for any portion of the rating period on appeal.  In 
reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine where appropriate.  

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, the schedular evaluations are found to be 
inadequate, the veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's PTSD required 
hospitalization or resulted in marked interference with 
employment at any time during the current appeal.  In fact, 
while he has received monthly outpatient treatment for this 
condition over the past several years, he has not been 
hospitalized for the disability.  

The Board acknowledges that the Veteran has described some 
trouble concentrating at work, feeling stressed with many 
responsibilities, and having "gotten in some trouble" for 
taking excessive time off from work due to his various 
medical and psychotherapy appointments.  Since 2001, however, 
he has continued to work full-time as a quality assurance 
manager-a job that requires him to manage two other 
employees.  Significantly, he admits that the problems that 
he has experienced at work have not interfered with his job 
performance.  In fact, he has specifically stated that he has 
not been suspended, fired, or encountered any significant job 
actions and generally gets along with people at work.  
Further, the October 2008 VA examiner concluded that the 
Veteran's ability to function at his job "appears to be 
generally satisfactory" and that the Veteran is capable of 
maintaining his employment.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's PTSD result in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Thus, consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disability 
for any portion of the rating period on appeal.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  As previously discussed herein, this duty 
includes assisting him in the procurement of service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA associated VA and private treatment records with the file 
and accorded the Veteran pertinent VA examinations in October 
2008, October 2005, and November 2003.  The Veteran was given 
an opportunity to present testimony before VA personnel but 
declined to do so.  

In February 2009, the Veteran was furnished the most recent 
supplemental statement of the case (SSOC) in his appeal.  
Later in that month and in the following month (and prior to 
return of the case to the Board), the Veteran submitted 
additional argument and evidence, including statements from 
his cousin and his dentist.  Significantly, the evidence 
contained therein is duplicative of evidence already of 
record and previously considered by the agency of original 
jurisdiction (AOJ).  As such, a remand to accord the RO, 
through the AMC, an opportunity to re-adjudicate the 
increased rating claim on appeal in light of the additional 
documents received after the February 2009 SSOC is not 
necessary.  See 38 C.F.R. § 19.31(b)(1) (2008) (which 
stipulates that the AOJ will furnish an appellant and his/her 
representative, if any, an SSOC if the AOJ receives 
additional pertinent evidence after a statement of the case 
or the most recent SSOC has been issued and before the appeal 
is certified to the Board and the appellate record is 
transferred to the Board) (emphasis added).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this increased 
rating claim that has not been obtained.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


